Case: 1:15-cv-08542 Document #: 126 Filed: 04/22/19 Page 1 of 2 PagelD #:1007
KAVANAGH cRuM\_EY coRBoLo LLC

15c\/8542 ChiCagO SUn-Time$
ADoRDERNuMBER; 0000952999-02 . . . .
PONUMBER= 150v8542 Certlflcate of Pub|lcatlon
AMouNT; 650.00
No OF AFF|DAV'T$: 1 State of |lllno|s - County of COOk

Chicago Sun-Times, does hereby certify it has published the attached advertismenls in
the following secular newspapers. All newspapers meet lllinols Comp||ed Statue
requirements for publication of Notices per Chapler 715 |LCS 5/0.01 et seq. R.S. 1874.
P728 Sec1,EFF.July1, 1874. Amended by Laws 1959l P1494, EFF.July17, 1959.
Formerly lll. Rev. Stat. 1991, CH100, Pl.

Note: Notice appeared in the following checked positions.

PUBL|CATION DATE(S): 10/27/2015. 11/03/2015, 11/10/2015. 11/17/2015

 

Chicago Sun-Times

lN WITNESS Wl-lEREOFl the undersigned. being duly authorized,
has caused this Certificate to be signed

by

Jeremy Gates
Account Manager - Public Lega| Notices

This 17th Day of November 2015 A.D.

 

KAVANAGH GRUMLEY GORBOLD LLC
111 N OTTAWA ST
JOL|ET, |L 60432

Case: 1:15-cv-08542 Document #: 126 Filed: 04/22/19 Page 2 of 2 PagelD #:1008

UN|TED STATERSTD|STR|CT
NOFITHERN DlSTF|lCT OF
lLLlNOlS
WM CAP|TAL MANAGEMENT.
|NC. AS SUCCESSOR lN |N-
TEREST TO THE FEDEFlAL
DEPOS|T lNSURANCE COR-
POl'-lAT|ON, AS RECE|VER

FOF\ EDGEBROOK BANK.
Plainlill,

v.

BOS-IBEE. L.LG. 1952 CH!CA~
GO, LLC. JE$SE E|O\‘LE. BEL-
MONT EANK a TF|_UST Gt'.JM~
PANY: BANCO PUF'UU\H N.
A`, AMER|CAN F|i.`.\ELll‘l'
MORTGAGE SER\.I'lCES‘ ll'»lC.r
UNKNOWN OWNEH$ ANU
NON'RECORC| Cl_)\lllrl.l'\NTS.
Det‘andanl;_

Case No. 15»{}\¢"-5542
NOT|CE OF FOHEGLOSUHE
B¥ PUBLlCr\T|ON
The required Ali'l:lrtvll for Publi-
callon has been |llod and notice
is given yeu. unknown owners,
unknown occupants. unknown
|enants. and non-record claim-
anie. Detendants ln the above-
enllllad men a foreclosure
action that was | d on Septem-
ber EB. 2015 and ls now pend-
ing. The act en has been com~
menoed ln the Unitad States
District Ceurt. Nerlhern District
ot li|lnols. by WM Capilnl Mam
agemenl. lne. The legal cieA
scnpilon let lhe real delete sethA
oient lo identify lt wlth reasona-

ble certainl ls as follows:
LOT 3 |N .A. CRAM`S SUE|D|~
VlSlON OF LOTS 5 AND o lN
SL|F'ER|OF| GOL.IHT PN'-lTl-
T10N OF BL.OGK ? OF CO-
CHRAN J\ND OTHERS SUBDl-
V!SlClN OF Ti.-lE WEST HALF
OF THE SOUTHEAST QUAR‘
TER OF SE_C-TlC\N E. TGWN-
SHlP 39 NORTH. RANGE 14.
EAST C‘F THE THIHD PF\|NGl-
PAL MEFl|DlAN. ll~.l COC|I<
COUNTY. lLLlNOlS.
Commonly known as: 1952 W.
Ghloaqe A\renue, Chicago, |||i-
nois G/D?Q?_

PlN: 17- 8~433»035-0000
The ori lnal merle o le liled in
the 01 ne cl the order el
Deeds. Cook Ceunly. llllnois. as
doeumon| ne. 12|035604!.
The mongage ls dated April ll.
2012, and was liled and record-
ed enA r':l 1?. 2012.

Nonce o herebyl given ~_.reu trial
the alnl pra lor olher
raliel inc: dino a udqmenl el
foreclosure ext|n ulnhinq any ln-
lorest el yours n the pro y
end that summons was cluy |s'
sued eul el sold Ceun against
Lou as provided by lew.

ow. lherelero. unless yeu. un-
known ewners. unknown omn-
par\ts. unknown tenants, and
non-record claimanls. |'rle your
Answer le the Comp|alnt ln ll\|s
cause er elhen-rlse make your
appearance lhersln ln the Llnll-
ed Stetea Dlstrlcl Oeun, |‘lnn'r\A
ern DlaLr|-cl el llllnoio‘ hold ln l.he
Unlled Scalee Courrheuea. 219
5_ Deerhorn S:roer. Chlc:lg\e |l~
llnels1 en er belore De=:embor
31. 2015,1 delaull rim be en-
le:ed against you a each oT
you al an lime eller lhet day
and a |u gmenl el lora_c|eaura
ma he entered ln accordance
wlt{ lll'\o prayer el lho Com-

an.

homes G. Erutor\. Clerl¢ o| the
Ll.S. Dlslrlel Coun
WM Capllo! Msnogumonr, |no..
Plaintill
KAVANAGH GRUMLEY a
GORBOLD LLC

By: PaulJ. Fllchards
One ol the Attorneys lor Plaintill
Paul J. Flichards AFlDC
#06230122
Kavanagh Grum|ey & Gorbold

LLC

111 North Ottawa Streel
Joliet, |llinois 60432

(815 727-4511

10/2 ,11/3,10,17/15 #952999

